Citation Nr: 0324569	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  01-09 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
loss of buttock muscles and increased bowel dysfunction 
secondary to VA treatment for a decubitus ulcer.   


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from October 1969 to 
December 1971.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  In 
November 2002, a hearing was held before the Board Member 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102(b) (West 
2002).  

The Board notes that while prior "final" rating decisions 
in 1997 addressing the issue of entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151 for disabilities claimed to 
have been the result of VA treatment for decubitus ulcer are 
of record, the Board finds the issue on appeal to represent a 
different claim than that addressed in 1997 because the 
disabilities which the veteran now claims are a result of VA 
treatment are separate and distinct from those claimed 
previously.  As such, the veteran was not required to submit 
"new" and "material" evidence to "reopen" his claim, and 
the Board's adjudication below is based on a de novo review 
of all the evidence of record. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  There is no competent medical evidence of record 
demonstrating a current disability associated with loss of 
buttock muscles or increased bowel dysfunction as a result of 
VA treatment for a decubitus ulcer.   
 


CONCLUSION OF LAW

Neither loss of buttock muscles nor increased bowel 
dysfunction is the result of VA treatment for a decubitus 
ulcer.  38 U.S.C.A. in an August 2002 statement § 1151 (West 
1991 & Supp. 2002); 38 C.F.R. 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  
The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The VCAA also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board finds that the VA's duties, as set out 
in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claim by rating decision dated in September 
1999, a letter informing the veteran of the VCAA in April 
2001 and a statement of the case dated in September 2001. The 
Board concludes that the discussion therein adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include VA and private medical evidence dated from 1996 to 
1998, has been obtained by the Board, and there is no 
specific reference to any other pertinent records that need 
to be obtained.  The Board notes that the April 2001 letter 
notified the veteran of the provisions of the VCAA, and of 
the type of information, including medical or lay evidence, 
not previously provided to the Secretary necessary to 
substantiate the claim.  This letter also essentially 
explained which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, the Secretary, in accordance with section 5103A of this 
title and any other applicable provisions of law, will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As such, the Board finds 
that the development requirements of the VCAA have also been 
met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran with respect to the issue adjudicated in this 
decision.  Thus, the Board finds that further development is 
not warranted.


II.  Legal Criteria/Analysis

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

38 U.S.C.A. § 1151 (West 1991), provides that, if a veteran 
suffers an injury or an aggravation of an injury as a result 
of VA hospitalization, medical treatment, or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. §§ 
3.358(a), 3.800(a) (2002).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. § 
3.358(b)(1) (2) (2002).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization, medical treatment, or surgical treatment, 
and not merely be coincidental therewith.  In the absence of 
evidence satisfying this causation requirement, the mere fact 
that aggravation occurred will not suffice to make the 
additional disability or death compensable.  38 C.F.R. § 
3.358(c)(1), (2) (2002).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided. 
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  
38 C.F.R. § 3.358(c)(3) (2002).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4) (2002).

The aforementioned regulations, as cited and paraphrased 
above, remain in the current edition of the Code of Federal 
Regulations.  However, as explained below, they have been 
superseded, in one important respect, by congressional 
action.

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  That decision was affirmed by both the 
United States Court of Appeals for the Federal Circuit, in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1999).

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1998); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204. 63 Fed. Reg. 45,004 (Aug. 24, 1998). However, those 
amendments were subsequently rescinded, as part of a 
litigation settlement, and the previous language was 
restored. 63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute.  On the other hand, those 
claims for benefits under section 1151 filed on or after 
October 1, 1997, are governed by the current version of the 
statute, and by the existing regulations, to the extent that 
they do not conflict with the statute.

In the instant case, the appellant's claim for benefits 
provided by 38 U.S.C.A. § 1151 was received at the RO in 
November 1998.  Therefore, under the statute and the opinion 
of the General Counsel cited above, the veteran's claim must 
be adjudicated under the current version of section 1151.  
That is, the standard is to preclude compensation in the 
absence of negligence or other fault on the part of VA, or an 
event not reasonably foreseeable.  Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (Sept. 26, 1996), codified at 38 
U.S.C.A. § 1151 (West Supp. 1998); see also VAOPGCPREC 40-97 
(Dec. 31, 1997).

With the above criteria in mind, the facts will be 
summarized.  The veteran, who is a paraplegic following an 
injury in 1974, entered a VA medical facility in September 
1996 for urgent treatment for a deep decubitus wound in the 
left ischial area.  The reports from this treatment indicated 
that the veteran had bowel dysfunction secondary to the 
spinal cord injury.  It was also indicated that the decubitus 
wound represented a recurrence in an area where he previously 
had plastic surgery for repair of a decubitus wound.  The 
decubitus wound was described as "Stage IV, 3 cm diameter 
with a necrotic button at 1 cm depth in need of 
debridement."  The VA physician who completed these reports 
said the veteran reported alternate reasons for the 
development of the decubitus wound, one being that his 
wheelchair was inadequate for prolonged sessions of fishing 
and another that it resulted from sitting on a bolt sticking 
out from a hard surface on his boat for six hours.  It was 
also reported that the veteran was a heavy smoker and that 
recent increased spasticity may have contributed to his 
condition.  The VA physician indicated that the veteran 
stated that he had not been provided with his medication 
prior to the admission, but that he in fact had "on several 
occasions" tried to assist the veteran with his medication.  
The physician also reported that he had previously offered to 
treat the veteran in his home after he complained about the 
effectiveness of his wheelchair, but that he declined the 
invitation because he apparently had no difficulty with 
entering or leaving his home.  

The veteran refused the plastic surgery and nicotine patching 
offered upon his September 1996 VA hospital admission, and 
the VA physician indicated that the treatment during this 
hospitalization was "made continuously difficult as a result 
of non-compliance and poor cooperation with the treatment on 
the side of the patient."  The veteran refused the plastic 
surgery because he stated a physician told him there was no 
remaining appropriate tissue in the affected area and that 
the medical literature he had read indicated such treatment 
was not appropriate.  Due to the refusal of plastic surgery 
by the veteran, the treatment was conservative, to include 
debridement of the necrotic tissue.  Slow progress was said 
to have been made as a result of the depth and the necrotic 
condition of the wound.  The veteran changed his mind with 
regard to the plastic surgery, and a consultation with a 
plastic surgeon was scheduled at the request of the veteran.  
The plastic surgeon on October 3, 1996, recommended that the 
veteran be continued with the treatment that had been 
described, to include changing the veteran's dressing every 
day, and agreed that the veteran could be discharged.  The 
veteran expressed many other complaints with his treatment, 
and requested to go home after being seen again by the 
Department of Plastic Surgery on October 4, 1996.  Upon 
discharge from the VA facility, the veteran said that he 
would take care of the wound on his own initiative.  It was 
indicated upon discharge that the wound was healing and 
granulating and that the veteran's general condition was 
stable.  

A statement submitted in support of the veteran from a 
Barbara [redacted] in November 1996 described what Ms. [redacted] 
felt was improper treatment of the veteran during the VA 
hospitalization described above.  Ms. [redacted] stated that she 
observed a nurse "jabbing" the veteran with the wooden end 
of a "Q-tip" so hard as to produce a burning sensation 
while changing the veteran's dressing on one occasion.  She 
indicated that the nurse allowed the veteran to complain 
about this burning sensation for an hour without assisting 
him.  Similar statements were made by Ms. [redacted] at an 
October 2000 hearing, at which time it was indicated that Ms. 
[redacted] was a "home health care aid" who had received 
training in home health care at a VA medical facility.  The 
veteran also submitted testimony describing the burning the 
sensation and pain he alleged was the result of treatment by 
VA.  

The veteran was readmitted for VA inpatient treatment from 
October 15, 1996, to November 7, 1996.  It was reported that 
the physician at the VA medical facility in Bay Pines did not 
feel the veteran was a candidate at that time for growth 
hormone treatment.  Upon physical examination, no growth in 
the wound was described, and the veteran underwent a 
debridement by a plastic surgeon on October 28, 1996.  
Treatment included Silvadene ointment and dressings.  The 
veteran was discharged with the recommendation that a home 
health aid change his dressings.  It was indicated that he 
would receive growth hormone treatment beginning the first 
week of December at Bay Pines.  Thereafter, the veteran was 
readmitted for VA inpatient treatment from November 16, 1996, 
to November 24, 1996, with complaints of increasing pain in 
his area of the wound with night time fever and chills.  The 
wound was described as a "Grade III large ulcer."  A 
plastic surgery consultation resulted in the  conclusion that 
the wound had healed sufficiently for the veteran to be 
discharged and followed in the Bay Pines Pressure Sore Clinic 
for evaluation and treatment with tissue growth factor.  It 
was indicated that the wound was surgically debrided in the 
operating room shortly after admission.  

The veteran was again admitted for VA inpatient treatment 
from December 8, 1996, to January 30, 1997, whereupon he 
underwent saucerization and biopsies of the left ischial 
wound.  The physical examination upon admission in pertinent 
part revealed a 5-6 cm ischial pressure wound approximately 
six inches deep within the ischial periosteum.  The wound 
appeared to be clean and no necrotic tissue was present.  The 
tissue biopsy for culture showed no growth, and the veteran 
was entered into a wound study protocol that consisted of 
growth factors versus placebo.  It was indicated the veteran 
required "frequent encouragement and supportive counseling 
to elicit his cooperation" for the study.  The veteran was 
said to have exhibited controlling behavior and that he 
"acted out" if he did not receive the results he wanted.  
Nonetheless, it was indicated the wound healed well during 
this treatment, with the wound filling rapidly and exhibiting 
healing characteristics.  For reasons "not quite clear," 
the veteran decided to leave the hospital one day prior to 
the end of the wound study and insisted on being released so 
that he could apply for admission to another VA medical 
facility.    

The veteran underwent additional VA inpatient treatment from 
March 25, 1997, to April 8, 1997, complaining about worsening 
pain in his wound and increasing cloudiness in his urine.  
The wounds were described as a large Grade II-III ulcer in 
the posterior ischial area and a left ischial decubitus Type 
III pressure sore present at 6 mm deep.  The veteran 
improved, "more than 50 percent" during the hospitalization 
without complications, with the scarring reduced by 2.5 cm in 
diameter.  Upon discharge, the veteran was told to use 
Silvadene twice and possibly three times a day and to clean 
the area with normal saline and to apply a soft puffy gauze 
in the wound area two or three times each day.   

A private physician submitted a statement dated in February 
1998 in which he indicated that he had been treating the 
veteran for nine months for a "deep and now chronic [Stage 
IV] ischial decubitus."  The veteran was said at that time 
to need home health treatment twice each day for this 
condition.  In August 1998, the veteran underwent surgical 
excision of the decubitus ulcer, partial ischectomy, and 
reconstruction of his V-Y hamstring muscular cutaneous flap 
readvancement.  An October 1998 report indicated the veteran 
did well postoperatively and was compliant with the post-
surgical instructions, and the wound was said to have healed 
without incident.  It was recommended that the veteran 
maintain his compliance with the instructions and sit for 
only two hours during any four hour period.  He was also told 
to only sit with the assistance of "roho" cushions.  

In written argument and sworn testimony presented at two 
hearings, the veteran has contended that, in essence, he 
suffers from the loss of buttock muscles and increased bowel 
dysfunction as a result of improper VA treatment for his 
decubitus ulcer.  As indicated, it was contended in this 
regard by a Ms. [redacted] that she observed a nurse "jabbing" 
the wound in question with the wooden end of a "Q-tip," and 
the veteran has also submitted medical treatises describing 
the proper method for the cleaning and dressing of open 
wounds.  The veteran testified that he has an increased loss 
of bowel functioning due to the fact that he can only sit for 
two hours at a time, and that he must lie down when he is not 
sitting.  With regard to the claimed loss of buttock muscles, 
the veteran testified that this condition was also related to 
the fact that he cannot sit for more than two hours at a 
time.  He also testified as to the disagreements he had with 
the manner in which the VA treated his decubitus ulcer, to 
include his entrance into the wound study protocol, and 
contended that the severe nature of his ulcer was the result 
of inattention by VA medical professionals. 

Applying the pertinent legal criteria to the facts and 
contentions summarized above, the Board has carefully 
reviewed the evidence of record, but found no competent 
medical evidence to support the assertion that the veteran 
has a current disability associated with the loss of buttock 
muscles or increased bowel dysfunction that is the result of 
improper VA treatment.  "The only "positive" evidence of 
record specifically linking the claimed conditions to VA 
treatment is represented by the assertions submitted by and 
on behalf of the veteran.  Lay assertions as to medical 
causation, however, are of minimal probative value when they 
are not supported by competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).    

The competent medical evidence that is of record, as 
demonstrated above, contradicts, rather than supports, the 
veteran's assertions.  Most specifically, the March/April 
1997 VA hospitalization showed significant improvement in the 
veteran's condition, and the October 1998 report from the 
private physician indicated that the veteran was doing well 
following his August 1998 surgery, and that he was compliant 
with the post-surgical instructions.  As indicated in the VA 
inpatient treatment reports listed above, the veteran's 
noncompliance with medical instructions has been a factor 
affecting the course of his treatment.  While the medical 
treatises and statement of Ms. [redacted] have been carefully 
examined, there is no objective evidence of record to 
indicate that the treatment of the veteran's decubitus ulcer 
has been improper and, most importantly, the record is devoid 
of any objective clinical evidence linking a loss of buttock 
muscles or increased bowel dysfunction to improper treatment 
by a VA medical professional.  In addition, far from 
evidencing "inattention" by VA medical professionals, the 
record documents numerous instances of VA hospitalization for 
treatment of the veteran's decubitus ulcer, with the veteran 
responding well during such hospitalization when compliant 
with the instructions of his physicians.  Accordingly, the 
Board concludes that the weight of the "negative" evidence 
exceeds that of the "positive," and the claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 for the 
loss of buttock muscles and increased bowel dysfunction 
secondary to VA treatment for a decubitus ulcer must 
accordingly be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

The Board notes that in making the determination above, it 
has considered remanding the case to obtain the medical 
opinion requested by the veteran's representative in his 
March 2003 presentation to the Board.  As indicated above, 
however, there is no objective evidence of any improper VA 
treatment, or any objective evidence that would suggest the 
presence of a current disability associated with the loss of 
buttock muscles or increased bowel dysfunction that could be 
related to any treatment by VA.  Thus, the Board concludes 
that the additional delay in the adjudication of the 
veteran's claim which would result from a remand to obtain a 
medical opinion would not be justified.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
loss of buttock muscles or increased bowel dysfunction 
secondary to VA treatment for a decubitus ulcer is denied.   



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

